Case 1:19-cv-00434-CFC-CJB Document 344 Filed 01/19/21 Page 1 of 2 PageID #: 35989




                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF DELAWARE

 PHARMACYCLICS LLC and JANSSEN )
 BIOTECH, INC.                 )
                               )                 C. A. No.: 19-434-CFC-CJB
           Plaintiffs,         )
                               )
                   v.          )
                               )
 ALVOGEN PINE BROOK LLC and    )
 NATCO PHARMA LTD.,            )
                               )
           Defendants.         )

                  NOTICE OF WITHDRAWAL OF COUNSEL
        PLEASE TAKE NOTICE that pursuant to Local Rule 83.7, Steven W. Lee,

  formerly of Young Conaway Stargatt & Taylor, LLP, hereby withdraws his

  appearance as counsel of record on behalf of Defendants Alvogen Pine Brook LLC

  and Natco Pharma Ltd. (“Alvogen”) in the above-captioned matter. Alvogen

  continues to be represented by Melanie K. Sharp and James L. Higgins of Young

  Conaway Stargatt & Taylor, LLP as well as all counsel of record from Proskauer

  Rose LLP in this matter.
Case 1:19-cv-00434-CFC-CJB Document 344 Filed 01/19/21 Page 2 of 2 PageID #: 35990




                               YOUNG CONAWAY STARGATT & TAYLOR, LLP

                                  /s/ James L. Higgins
                               _______________________________________
                               Melanie K. Sharp (No. 2501)
                               James L. Higgins (No. 5021)
                               1000 North King Street
                               Wilmington, DE 19801
                               (302) 571-6600
                               msharp@ycst.com
                               jhiggins@ycst.com

                               PROSKAUER ROSE LLP
                               Siegmund Y. Gutman
                               David M. Hanna
                               Christopher D. Lynch
                               Michelle M. Ovanesian*
                               2029 Century Park East, Suite 2400
                               Los Angeles, CA 90067-3010
                               (310) 557-2900

                               Gourdin W. Sirles
                               Kimberly Q. Li
                               One International Place
                               Boston, MA 02110-2600
                               (617) 526-9600

                               *Admitted to Practice in Delaware and Washington
                               D. C. Only

                               Attorneys for Alvogen Pine Brook LLC and Natco
  Dated: January 19, 2021      Pharma Ltd.
